DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/07/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0124], [0125], [0131] and [0137] of U.S Publication No. 20220231431 A1 dated 07/21/2022, it is suggested that “FIG. 10” should be changed to --FIG. 1C--because there is not any figure 10 shown in the drawings. 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, lines 18-19, it is suggested that the limitation recites “a connection member electrically connected to the first chip antenna module and the second chip antenna module, respectively…” should be changed to --a connection member having a structure as a first ground plane electrically connected to the first chip antenna module and the second chip antenna module, respectively…-- to make it clearer and associate with the drawings.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11322857 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because he differences between the two sets of claims are only minor structural variations that are not seen to involve an inventive step when the abilities of person of ordinary skill are taken into consideration. The claim limitations of the U.S Patent No. 11322857 B2 clearly anticipated the claim limitations of the pending application. They are containing the same essential limitations, and they are both including the same structures and capable performed the same function.
Regarding claims 1-15, the limitations of the applicant’s claims are obvious variations of the mapped claims above. While the pending claim 1 uses different vernacular than the patented claim 1 of U.S Patent No. 11322857 B2, e.g., the pending claim does not recite “a first solder layer disposed on a lower surface of the first dielectric layer” and “a second solder layer disposed on a lower surface of the second dielectric layer.” The pending claim further discloses “a first patch antenna pattern disposed on the first dielectric layer in a vertical direction, electrically connected to the first feed via” and “a second patch antenna pattern disposed on the second dielectric layer in the vertical direction, electrically connected to the second feed via,” and the patented claim recites “a first patch antenna pattern disposed on an upper surface of the first dielectric layer, configured to be fed from the first feed via” and “a second patch antenna pattern disposed on an upper surface of the second dielectric layer, configured to be fed from the second feed via.” One of ordinary skilled in the art would recognize that the claims are directed to substantially the same invention, and their structures are the same. The principle difference is that the pending claims are broader in scope than the patented claims. It is generally understood that anticipation is the epitome of obviousness. Alternatively, the elimination of an element and its structure is generally held to be within the skill of the art. Therefore, it would have been obvious that the claims 1-15 of pending application contains the same essential limitations as claims 1-15 of U.S Patent No. 11322857 B2.
Allowable Subject Matter
Claims 1-15 are allowable if the double patenting rejection and the objections above are overcome and fixed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        09/28/2022